Citation Nr: 1828866	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  12-26 699	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan

THE ISSUES

1.  Entitlement to service connection for a right knee strain.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a thoracolumbar spine strain. 

REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. S.  McLeod, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1980 to June 1984. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from March 2011 and January 2012 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO).

In January 2015, in support of these claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In April 2015 the Board remanded these claims to the Agency of Original Jurisdiction (AOJ) for further development.  Regrettably, still more development is required, so the Board is again REMANDING these claims to the AOJ.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from again remanding - rather than deciding - these claims, but it is necessary to ensure there is a complete record so the Veteran is afforded every possible consideration.

As already alluded to, the Board previously remanded these claims in April 2015.  Central to that remand was the necessity to attempt to obtain all outstanding service treatment records (STRs) concerning the Veteran, including especially hospital treatment records following a motor vehicle accident he was involved in while in service.  Unfortunately, however, there has not been compliance with the prior remand directives and, therefore, another remand of these claims is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

In his January 2015 hearing testimony the Veteran discussed the motor vehicle accident - indicating he was taken via helicopter medivac to the hospital at McGregor Medical Center.  He further testified that he received physical therapy at "the hospital in Fort Hood, Texas."  The AOJ was instructed, on remand, to consequently make attempts to obtain these records as they had not yet been associated with the Veteran's claims file. The Board also directed the AOJ to undertake these efforts until the records were received or there was specific information or a response indicating these records do not exist or that further efforts to obtain them would be futile.  Additionally, the AOJ was required to appropriately notify the Veteran if the records were unable to be obtained. 

The Board is aware that, typically, hospital records from service are archived separate and apart from STRs.  To date, it does not appear there has been an adequate attempt to determine whether the reported in-patient records of hospitalization and in-hospital physical therapy exist.  Furthermore, the AOJ did not make any formal finding of unavailability regarding these records or notify the Veteran that the records were unable to be obtained.  These deficiencies therefore must be corrected before deciding this appeal.

The Board also finds that the August 2015 VA shoulder examination and opinion are inadequate.  Specifically, the examiner opined that, "after reviewing x-rays of the right shoulder from 2010, [the Veteran's] VBMS files, and physical examination the Veteran is not as likely to have the current shoulder condition from his time in service."  The Veteran has claims for both right and left shoulder disabilities and it appears the VA examiner's opinion relied exclusively on analysis of the right shoulder x-rays only.  Additionally, the VA examiner concluded his opinion with the statement that the Veteran's current shoulder symptomatology "is as unlikely as likely to have been associated with his time in service."  This conclusion appears to be internally inconsistent with the rest of the opinion and does not apply the proper standard for determining a disability's eligibility for service connection.  Indeed, an unlikely as likely comparison would suggest relative equipoise and require resolution of this doubt in the Veteran's favor.  However, the other parts of the examiner's opinion tend to suggest this was not his intention to make this ultimate conclusion.  So clarification of the opinion is needed.

Thus, on remand, an addendum opinion must be obtained adequately addressing the service-connection claims as concerning both of the Veteran's shoulders and directly commenting on any hospitalization and hospital physical therapy records that are obtained.  Additionally, should the records request result in the AOJ obtaining evidence relevant to the Veteran's lumbar spine and right knee service-connection claims, addendum opinions would then be needed adequately addressing the etiologies of these disabilities when considering the newly-acquired medical records.

Accordingly, these claims are REMANDED for the following action:

1.  Take all appropriate action to obtain records of any inpatient hospitalization during service, to include from McGregor Medical Center and the Carl R. Darnall Army Medical Clinic in Fort Hood, Texas, especially regarding his Jeep accident in service and consequent treatment and rehabilitation, until either the records are received or there is specific information or a response indicating these records do not exist or that further efforts to obtain them would be futile.

The Veteran also must be appropriately notified if unable to obtain these additional records.  See 38 C.F.R. §§ 3.159(c)(2), (c)(3), and (e)(1).

2.  Thereafter, return the Veteran's claims file to the VA examiner (or, if unavailable, another medical professional with appropriate expertise) who examined the Veteran in August 2015 and request and addendum opinion.  The entire claims file should be made available to and reviewed by the examiner.

If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate VA medical examination.

Based on review of the record (and examination if conducted), the examiner should address the following:

The examiner should answer and render an opinion as to whether the evidence of record demonstrates that it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's left and right shoulder disorders is etiologically related to any incident of active duty service, to include the motor vehicle accident.

The examiner must consider and discuss any in-service hospital records obtained and the Veteran's competent and credible reports of the accident, to include his testimony before the undersigned VLJ. 

3.  If any of the hospital records regarding the motor vehicle accident are obtained, schedule the Veteran for a VA compensation examination for a medical nexus opinion concerning the etiology of the current lumbar spine and right knee disability.

Based on review of the record (and examination if conducted), the examiner should address the following:

The examiner should answer and render an opinion as to whether the evidence of record demonstrates that it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's right knee and lumbar spine disabilities are etiologically related to any incident of active duty service, to include the motor vehicle accident.

The examiner must consider and discuss any in-service hospital records obtained and the Veteran's competent and credible reports of the accident, to include his testimony before the undersigned VLJ.

4.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, or are not granted to the Veteran's satisfaction, send him and his representative another supplemental statement of the case (SSOC) and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

